The bill of exceptions does not recite that an exception was reserved to the action of the court in overruling appellant's motion for a new trial.
In such situation we are not authorized to review said action. Grace v. Old Dominion Garment Co., 213 Ala. 550,105 So. 707.
The defendant is never entitled to have given at his request the general affirmative charge in his favor, if the evidence affords an inference against his innocence. Hargrove v. State,147 Ala. 97, 41 So. 972, 119 Am. St. Rep. 60, 10 Ann. Cas. 1126.
The state of the record, on this appeal, is such that the only question for our decision is as to whether or not the evidence afforded the above-mentioned inference against appellant's innocence, and, being persuaded that it did do so, we decide that the general affirmative charge to find in his favor, which he duly requested, was properly refused.
It results that the judgment of conviction must be, and is, affirmed.
Affirmed.